Citation Nr: 9904284	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-14 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial service-connected disability 
rating in excess of 10 percent for basilar skull fracture 
with headaches.

2.  Entitlement to a compensable initial service-connected 
disability rating for residuals of a fracture of the right 
ulna.

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the mandible.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California dated in May 1993 and March 1995.  

The May 1993 decision granted the veteran's claims of 
entitlement to service connection for a basilar skull 
fracture with headaches and for a fracture of the right ulna.  
The veteran was also denied service connection for bilateral 
hearing loss.  The veteran disagreed with and duly appealed 
the ratings initially assigned to those disabilities and the 
denial of service connection.  

The March 1995 decision denied the veteran's claim of 
entitlement to an increased rating for residuals of a 
fractured mandible.  The denial of the claim for increased 
rating was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issues of entitlement to an initial service-connected 
disability rating in excess of 10 percent for basilar skull 
fracture with headaches, to a compensable initial service-
connected disability rating for residuals of a fracture of 
the right ulna, and to an increased rating for residuals of a 
fractured mandible are addressed in the Remand portion of 
this decision.

The Board notes that the veteran has claimed that her 
service-connected conditions prevent her from being employed.  
This appears to be a claim for total disability based upon 
individual unemployability.  In addition the veteran's 
representative has asserted entitlement to service connection 
for dental conditions secondary to the service-connected 
mandible fracture.  These claims have not been adjudicated by 
the RO.  Accordingly, the Board does not have jurisdiction to 
consider them. Shockley v. West, 11 Vet. App. 208 (1998); see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, No. 
96-1764 (U.S. Vet. App. Dec. 3, 1998).


FINDINGS OF FACT

The veteran does not have a current bilateral hearing loss 
for the purposes of VA compensation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claims of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning it appears to be meritorious.  
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that:
A well-grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93. 

The veteran has submitted her own statements, service medical 
records, and reports of post service VA examinations in 
support of her claim of entitlement to service connection for 
a bilateral hearing loss.

Review of the veteran's service medical records reveals 
several audiological evaluations during the veteran's period 
of active service.  The veteran's head was injured when she 
fell approximately 25 feet.  She was noted to have a left 
hemotympanum with active bleeding.  There are several reports 
of decreased hearing subsequent to her head injury.

On the authorized VA audiological evaluation in July 1989, 
pure tone thresholds, in decibels, were as follows:

7/89


HERTZ



AVG
1000
2000
3000
4000
RIGHT
9
15
5
10
5
LEFT
8
15
5
5
5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The veteran was noted to have occasional tinnitus of AS (left 
ear).  The above reported audiogram was noted to be within 
normal limits by the examiner.

On the authorized VA audiological evaluation in December 
1994, pure tone thresholds, in decibels, were as follows:

12/94


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
0
LEFT
0
5
0
10
0

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.

Analysis

Service connection may be granted for sensorineural hearing 
loss if manifest to a compensable degree within one year 
following separation from service (on the basis of the 
presumption referable to an organic disease of the nervous 
system).  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

Review of the audiological evaluations does not reveal a 
hearing loss in either ear that meets the requirements of 
38 C.F.R. § 3.385.  By this finding, the Board does not find 
that the veteran's hearing is perfect, but merely that her 
loss does not meet the minimum requirements for recognition 
as a disability under VA regulation.

The veteran's assertions the she currently has hearing loss 
do not constitute competent evidence of current disability.  
As a lay person, she cannot offer a medical opinion as to 
diagnosis.  In summary, there is no competent evidence of a 
current hearing loss in either ear for purposes of VA 
benefits.  In the absence of any competent evidence of a 
current hearing loss, her claim must be denied as not well 
grounded.


ORDER

The claim of entitlement to service connection for a 
bilateral hearing loss is denied.


REMAND

Review of the veteran's claims folder reveals that further 
procedural development must be performed in order to insure 
due process has been afforded to the veteran.  The Board 
notes that the veteran has appealed the initial rating 
evaluation of her basilar skull fracture with headaches and 
her fracture of the right ulna.  The issues as set forth on 
the statement of the case issued in February 1994 and 
supplemental statement of the case issued in April 1995, were 
for an increased evaluation for basilar skull fracture with 
headaches currently evaluated at 10 percent and for increased 
evaluation for fracture right ulna currently evaluated 0 
percent.  

The United States Court of Veterans Appeals (Court) has 
recently held that Statements or Supplemental Statements of 
the Case in response to a veteran's notice of disagreement 
with an initial evaluation of a newly service-connected 
disability are inadequate if they frame the issues in terms 
of a claim for an increased rating.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan 20. 1999) (SOC addressing 
increased rating not sufficient to address issue of original 
rating assigned).

With regard to the veteran claim of entitlement to an 
increased rating for residuals of a fracture of the mandible, 
the Board notes that the disability is rated pursuant to 
38 C.F.R. § 4.150 Diagnostic Code (DC) 9904 (1998) for 
malunion of the mandible.  She could also be rated pursuant 
to DC 9905 for limitation of motion of temporomandibular 
articulation.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain on use or 
due to flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  The Diagnostic Code applicable to this case, 
Diagnostic Code 9904, is a code that considers range of 
motion and other factors.  A rating must be coordinated with 
the impairment of function.  38 C.F.R. § 4.21.  Accordingly, 
the Board finds that the Court's decision in DeLuca is 
applicable to the case at hand. See also Johnson v. Brown, 9 
Vet.App. 7 (1996).

The Board notes that the December 1994 VA examination of the 
veteran's residuals of a fractured mandible does not 
adequately portray the extent of functional loss due to pain 
on use or to flare-ups.  

Therefore, the issues of entitlement to an initial service-
connected disability rating in excess of 10 percent for 
basilar skull fracture with headaches, entitlement to a 
compensable initial service-connected disability rating for 
residuals of a fracture of the right ulna, and entitlement to 
a compensable disability rating for residuals of a fracture 
of the mandible are remanded to the RO for the following 
development:

1.  The RO should obtain complete 
clinical records of any treatment the 
veteran has received for the residuals of 
a mandible fracture that are not already 
of record.  The veteran should assist in 
this matter by identifying all sources of 
treatment.

2.  The RO should then schedule the 
veteran for an examination by an oral 
surgeon to determine the nature and 
current severity of her residuals of a 
mandible fracture.  All necessary tests 
and studies should be performed and all 
findings reported in detail.  The 
examination report must specifically 
include a detailed list of all residual 
disability from the mandible fracture.  
The examination should include complete 
range of motion studies (with normal 
ranges reported) and any further 
restriction due to pain should also be 
reported, if possible in terms of 
additional motion loss.  The RO should 
provide the examiner with the rating 
criteria for Diagnostic Code 9903, 9904, 
and 9905.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination. The 
examination report should include the 
rationale for all opinions given.

3.  Following completion of the 
foregoing, the RO should review the 
claim. If it remains denied, the RO 
should provide the veteran an appropriate 
supplemental statement of the case and 
give her the opportunity to respond.

4.  The appellant and her representative, 
if any, should be furnished a 
supplemental statement of the case 
addressing the issues of entitlement to 
an initial service-connected disability 
rating in excess of 10 percent for 
basilar skull fracture with headaches and 
entitlement to a compensable initial 
service-connected disability rating for 
residuals of a fracture of the right ulna 
and given the opportunity to respond 
thereto.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue. See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

